Citation Nr: 1402340	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen a previously denied claim for service connection.  

The Veteran originally requested a Board hearing in his July 2012 substantive appeal; in a May 2013 statement, however, the Veteran withdrew his request for a Board hearing.  

The record before the Board includes both paper files and electronic records.


FINDINGS OF FACT

1.  The Board denied service connection in February 2002 for an acquired psychiatric disorder, to include PTSD and delusional disorder.  The Veteran did not appeal the Board's decision.

2.  Evidence received since the February 2002 Board decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disorder.  

3.  A competent opinion relates the Veteran's current psychiatric disorder to service.  


CONCLUSIONS OF LAW

1.  The February 2002 Board decision, which denied service connection for an acquired psychiatric disorder, to include PTSD and delusional disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.1100 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. An acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, depressed type, was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Claim

The Veteran seeks to reopen his previously denied claim of service connection for an acquired psychiatric disorder.  For the reasons explained below, the Board reopens the claim, and grants service connection.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran was denied service connection for a psychiatric disorder, including post traumatic stress disorder (PTSD) in a February 2002 Board decision.  The Board concluded the Veteran did not have PTSD related to service, as the claimed stressors were unverified, and other evidence showed the disorder to be linked to childhood abuse, and the Veteran's other variously diagnosed psychiatric disorders did not manifest until formally diagnosed, several years after service.  At the time of the Board's decision, the evidence included the Veteran's service treatment records, service personnel records, and post service medical records, the earliest of which was from a VA hospitalization in late 1980.   
Unless the Chairman of the Board orders reconsideration, decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Chairman did not order reconsideration of the Board's February 2002 decision, and it was not appealed, it is final.  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

In making this determination, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence added to the record since the last final denial includes a positive nexus opinion based on a private psychologist's review of the Veteran's claims file.  The psychologist posits that the Veteran does not have PTSD but rather schizoaffective disorder, which first manifested in service.  Since additional evidence is to be presumed credible for the purpose of determining whether it is new and material, and the opinion for the first time describes a mechanism by which the Veteran's current psychiatric disability may be linked to service, it is new and material.  Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened.  


Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In May 2013, a private psychologist provided an opinion regarding the Veteran's psychiatric disorder.  The psychologist offered a diagnosis of schizoaffective disorder, and opined that the psychiatric symptoms and mood disturbances the Veteran demonstrated in service were the first manifestations of his current schizoaffective disorder.  The psychologist concluded that it is at least as likely as not that the Veteran's diagnosed schizoaffective disorder is related to service.  

The Board finds the opinion persuasive because the psychologist reviewed the claims file, the opinion is based on correct facts, and in explaining the conclusion it accounts for all of the Veteran's symptom presentation over the years.  Therefore, service connection for the Veteran's psychiatric disorder, most recently diagnosed as schizoaffective disorder, depressed type (August 2013 records) is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).


ORDER

New and material evidence having been received, a claim of entitlement to service connection for an acquired psychiatric disability is reopened. 

Service connection for the Veteran's psychiatric disability, now diagnosed as  schizoaffective disorder, depressed type, is granted.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


